Citation Nr: 1242584	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-30 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for major depressive disorder.

2.  Entitlement to an increased rating in excess of 20 percent for post traumatic amputation, left little finger with fractures, distal phalanx, left middle finger, and ring fingers with arthritis.

3.  Entitlement to an increased rating in excess of 20 percent for focal dystonia due to post traumatic amputation, left little finger with fractures, distal phalanx, left middle finger, and ring fingers with arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
During the pendency of the appeal, a March 2011 rating decision granted the Veteran a total rating for individual unemployability, effective March 31, 2009, the date of his original claim.  Therefore, this issue is no longer on appeal before the Board.  Additionally, the Veteran initially requested a hearing before the Board; however, he withdrew that request in writing in January 2012.
 

FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's depressive disorder has caused him total occupational impairment.

2.  The Veteran does not have ankylosis of his fingers; involvement of fingers other than the little, ring, and middle fingers; or limitation of motion of the digits.

3.  The Veteran has episodic symptoms associated with focal dystonia, that are often exacerbated by environmental stress such as cold weather. 

CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for major depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1-4.7, 4.126, 4.130 Diagnostic Code 9434 (2012).

2.  The criteria for a rating in excess of 20 percent for post traumatic amputation, left little finger with fractures, distal phalanx, left middle finger, and ring fingers with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1-4.7, 4.126, 4.130 Diagnostic Codes 5010, 5218, 5222 (2012).

3.  The criteria for a rating in excess of 20 percent for focal dystonia due to post traumatic amputation, left little finger with fractures, distal phalanx, left middle finger, and ring fingers with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1-4.7, 4.126, 4.130 Diagnostic Codes 5299-5025 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2009, April 2009, and September 2009 that fully addressed all notice elements.  In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records, Social Security Administration records and private medical records.  Additionally, the Veteran was afforded VA examinations in April 2009, May 2009, February 2011, and March 2011.  Those examinations have been reviewed and found to be adequate, as the Veteran's disabilities were evaluated on the basis of the applicable rating criteria.  The Veteran has not alleged that they are inadequate.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  
No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes (DCs) identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the current level of disability is of primary concern in a claim for an increased rating; and the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Major depressive disorder

The Veteran contends that his major depressive disorder symptoms approximate the criteria for a rating in excess of 70 percent.  

The RO granted the Veteran service connection for a major depressive disorder in a June 2004 decision and assigned a 50 percent rating.  A July 2007 rating decision increased his rating to 70 percent.  In March 2009, the Veteran filed a claim for an increased rating. 

The Veteran's depressive disorder is evaluated under DC 9434.  Regulations pertaining to the criteria for evaluating psychiatric disorders, including major depressive disorder, provide a 70 percent evaluation will be assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9434 (2012).

An evaluation of 100 percent is appropriate when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers). See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

A March 2009 treatment record shows that the Veteran reported increased stress at work.  He denied thoughts of harm to himself or others and denied emotional or behavioral problems.  

The Veteran submitted a lay statement from his girlfriend in April 2009.  The witness stated that the Veteran has severe stress, related to his employment.  He was irritable, quick to snap at people, and very angry.  

He also submitted an April 2009 psychiatric evaluation from his psychiatrist, R.B., M.D.  Dr. B. stated that he had been treating the Veteran for depression and anxiety since 1998.  The Veteran complained of a hostile work environment.  Outside of work, the Veteran acknowledged a supportive girlfriend.  A mental status examination showed that the Veteran was alert and oriented as to time, place, and person.  His mood was angry and affect was flat.  His speech was spontaneous and memory was intact, with good judgment and insight, but with poor concentration.  The Veteran denied homicidal or suicidal thoughts, but admitted to feelings of anger that he thought would get out of control.  

Dr. B. diagnosed major depression, recurrent type, and adjustment disorder with depressed mood.  Due to stressors at his work that caused a lack of concentration and a high degree of anger, Dr. B. noted that the Veteran was "unable to function." He also noted that the Veteran may hurt himself or others if he returned to work.  His prognosis was guarded, and a GAF score of 45 was noted, indicative of serious impairment.  Dr. B. recommended a medical leave of disability.

The Veteran underwent a VA examination in May 2009.  The Veteran reported harassment at work, which exacerbated his symptoms.  He stated that he felt depression and sadness daily, with feelings of worthlessness, hopelessness, irritability, and fatigue.  He experienced sleep disturbance and anhedonia.  The Veteran also acknowledged suicidal ideation, although without plan or intent to harm himself.

A psychiatric examination showed that the Veteran was clean and casually dressed. Psychomotor activity and speech was unremarkable, and he was cooperative and friendly.  His mood was anxious, hopeless, depressed, and dysphoric.  His attention was intact and he was able to spell and work backward and forward and do serial 7's.  The Veteran was fully oriented and an unremarkable thought process and no delusions.  

The Veteran admitted to five panic attacks in the prior two months, including a panic attack during the examination.  He had no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or homicidal thoughts.  The examiner noted suicidal ideations.  Specifically, the Veteran stated that he has fleeting, passive suicidal ideations, especially at night.  He denied intent or a plan.  The Veteran had fair impulse control and no episodes of violence.  The Veteran was also noted to be able to maintain minimal personal hygiene.  

The Veteran stated that he had memory problems, in that he often could not remember what he needed at the store.  The examiner noted mild impairment as to recent and remote memory.

The examiner diagnosed major depressive disorder, recurrent, severe without psychotic features and assigned a GAF score of 49.  He stated that the Veteran's daily functioning was impaired by his depressive symptoms and his depressive symptoms were exacerbated by his physical limitations, chronic pain, and work environment.  

The examiner opined that the Veteran did not have total occupational and social impairment; however, the Veteran's mental disorder did result in deficiencies in thinking, as evidenced by memory and concentration problems; family relations, as evidenced by conflict with his 22 year old son; work, as evidenced by the exacerbation of his symptoms due to the hostile work environment; and mood, as evidenced by his feelings of sadness, depression, irritability, and hopelessness.  The examiner also noted reduced reliability and productivity due to the Veteran's symptoms.  

A July 2009 letter from the Veteran's treating psychiatrist, Dr. B., stated that the Veteran had since developed posttraumatic stress disorder (PTSD) due to the chronic and persistently stressful situations at his current job.   Dr. B. opined that the Veteran was not able to work in any gainful employment situation with his physical and mental condition.  He further noted that the Veteran had struggled very hard to function, and that it was the doctor's opinion that the Veteran was no longer able to function.  He diagnosed major depression, recurrent type, and PTSD and assigned a GAF score of 40.  

The Veteran's VA treatment records show that he denied homicidal or suicidal ideation or plans for harm.  In September 2009, the Veteran reported a depressed mood, poor sleep, and loss of appetite.  He stated that he was in a relationship with a supportive significant other.  A mental status examination showed him to be alert and oriented with grossly intact memory, good hygiene, and calm presentation.  Speech and volume were normal with calm presentation.  The examiner assigned a GAF score of 51.  

In November 2009, the Veteran reported poor sleep and a continuation of his depressive symptoms.  He again denied suicidal or homicidal ideation, but had poor concentration, low energy, and anhedonia.  The physician diagnosed major depressive disorder and assigned a GAF score of 51.

A June 2010 record shows the Veteran reported sleeping six hours per night, feeling aggressive toward others, feeling numb, and paranoid.  The Veteran discussed his fiancé.  A mental status examination revealed that the Veteran was alert and oriented, with directed thought process and no homicidal or suicidal ideations. He had a calm presentation with no overt evidence of psychotic features, and a grossly intact memory.  A GAF score of 55 was assigned.  

The Social Security Administration found the Veteran to be entitled to disability benefits due to his depression, effective March 31, 2009.  In December 2009, the Veteran was found to be disabled due to his musculoskeletal and psychiatric conditions by the Office of Personnel Management (OPM).  

The Veteran underwent a VA examination in February 2011.  The Veteran reported chronic pain.  His mood was depressed, isolative, with low motivation and anger.  

A psychiatric examination showed the Veteran was appropriately dressed with a cooperative attitude, and appropriate affect.  His speech was soft and his mood was depressed with a disturbed attention span.  The Veteran was oriented as to person and place, but not to time.  Thought process was unremarkable with no delusions.  The Veteran denied hallucinations and obsessive or ritualistic behaviors. 

He reported sleep disturbance, inappropriate behavior, and panic attacks.   He also reported suicidal and homicidal ideations, but with no plan or intent.  He has fair impulse control with some episodes of violence where he will "bump" his fiancé when upset.   The Veteran was able to maintain minimal personal hygiene, but was limited in his performance of activities of daily living due to physical pain and low motivation.  His remote and immediate memory was mildly impaired and his recent memory was moderately impaired.  

The examiner diagnosed major depressive disorder, recurrent, severe without psychotic and assigned a GAF score of 50.  The examiner opined that the Veteran experienced total occupational and social impairment due to his mental disorder, specifically that he would be unable to secure and sustain employment due to his depressive symptoms.  

Based on a review of all evidence of record, the Board finds that the evidence is in equipoise as to whether the criteria for the maximum rating have been met.  Therefore, the increased rating is granted. 

Although the Veteran's symptoms of his service-connected depression are not the typical symptoms contemplated by the general rating criteria for mental disorders, there is competent and credible evidence demonstrating that he has total occupational impairment, which is expressly contemplated by the 100 percent rating.  

In favor of the finding of total occupational impairment, the February 2011 VA examiner found the Veteran to have total occupational and social impairment.  He has been shown to have near-continuous depression, impaired impulse control as evidence by his irritability, disorientation, difficulty in adapting to stressful circumstances, suicidal ideations, and an inability to establish effective relationships.  The Veteran's private treating psychiatrist has offered several opinions on the matter, as early as April 2009, and after extensive treatment and examination, has found the Veteran to have total occupational impairment due to his depression.

The Board has also considered the Veteran's lay statements regarding the severity of his disability.  He has consistently indicated that he cannot function in a work setting.  The record confirms that he has significant occupational interruption due to his disability.  

Against the claim, the May 2009 VA examiner indicated that the Veteran had less than total occupational impairment, indicating that he had reduced reliability.  Further, VA treatment records in September and November 2009, and June 2010, tend to indicate a higher level of functioning.  

In light of the competent and credible evidence both in favor of and against a finding of total occupational impairment, the Board finds that the evidence is equally divided on whether the criteria for the maximum rating have been satisfied.  Therefore, the benefit of the doubt is afforded the Veteran, and his appeal with respect to his rating for service-connected depression is granted.  As the maximum, 100 percent, rating has been granted, discussion of whether an extraschedular rating is warranted is not necessary.




Disabilities of the Left Hand

As a result of an in-service accident, the distal phalanx of the Veteran's left little finger was amputated, and the Veteran's left middle and ring fingers were deformed.  
Consequently, the Veteran's left hand has two disability ratings associated with it - one for the amputation and residuals of fractures, and one for focal dystonia (a  neurological and muscle disability).  Each is discussed below.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).

The Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2012).

The Veteran is currently rated at 20 percent for traumatic amputation of the distal phalanx, left little finger with fractures, distal phalanx, left middle finger and ring finger with arthritis under 38 C.F.R. § 4.71a, DC 5010-5222.  

DC 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under that code, the schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003. 

DCs 5216 to 5230 provide for disability evaluations for the digits of the hand.  Note 2 indicates that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable favorable or ankylosis, or limitation of motion).

DC 5222 specifically involves disability of three digits of one hand, when there is favorable ankylosis.  When the long, ring, and little fingers are at issue, as here, the maximum rating is 20 percent.  The higher ratings apply only when a different combination of digits is involved (i.e., index, long, and ring; index, long, and little; or index, ring, and little).  

Diagnostic Code 5218 specifically involves disability of three digits of one hand, when there is unfavorable ankylosis.  When the long, ring, and little fingers of the minor hand are at issue, the maximum rating is 20 percent.  Notably, according to the Veteran's VA examination in April 2009, his left hand is his non-dominant (minor) hand.  Similar to DC 5222, the higher ratings under this code apply only when a different combination of digits is involved (i.e., index, long, and ring; index, long, and little; or index, ring, and little).  

The Veteran's service-connected post traumatic focal dystonia in the left hand is rated at the 20 percent level under Diagnostic Code 5299-5025.  

Focal dystonia is not a listed disability in the rating schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the schedule, when a disability is not specifically listed, the DC will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, DC 5299 is used to identify unlisted musculoskeletal disabilities.

DC 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, parasthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms. 

Under DC 5025, a rating of 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time. The highest rating of 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.

The Veteran underwent a VA examination in April 2009.  He reported a decrease in strength and dexterity of his left hand, and also reported symptoms of pain and limitation of motion of the middle, ring, and little fingers.  He also reported flare-ups of pain in all three fingers that are brought on by activities of daily living and alleviated by rest.  The Veteran also stated that he has trouble performing fine motor skills, secondary to pain in his fingers and hand.

On objective testing, the Veteran had normal active range of motion of the little, ring, and middle (or long) fingers of the left hand, with no objective evidence of pain.  As there was movement, there was no ankylosis of any digit.  The examiner found that although the Veteran had the distal phalanx of his little finger amputated, the surgery did not alter the usefulness of the remaining finger.  The examiner also noted deformity of the ring finger, as angulation to 10 degrees and deformity of the long finger at the distal phalanx joint as rotation.  There was no decreased strength for pushing, pulling, or twisting and no decreased dexterity for twisting, probing, writing, touching, and expression.  

The examiner specifically noted that the Veteran was able to tie his shoes and remove them during the examination without difficulty.  He also wrote a legible sentence with the left hand, and the examiner observed that there was no difficulty in holding the pen.  The Veteran removed his sunglasses with his left hand, and the thumb-finger opposition was normal for all fingers.  He was able to make a full fist, and his grip strength was four out of five, on a scale of 0 to 5, with 5 being normal, though the Veteran did note pain on making the fist.

The examiner diagnosed status post traumatic amputation distal phalanx left little finger with healed fractures of third and fourth phalanx without radiographic change since 2005.  The examiner noted that the Veteran's subjective complaints of pain were unrelated to the finger amputation and most likely secondary to his non-service-connected carpal tunnel syndrome.  

The Veteran reported in an April 2009 statement that he had to call in sick to work two to three times per month because of incapacity to use his hand. He also stated that his range of motion continues to lessen, his ability to grasp and grab has been affected, and he experiences constant pain.  The Veteran also stated that he had a diagnosis of Reynaud's disease.  

The Veteran underwent a general medical examination through VA in March 2011.  The Veteran again noted symptoms of decreased strength and motion in his left fingers with cramping and pulling sensation in his left hand.  The Veteran also had severe coldness of the tips of his left fingers with cold exposure.  He experienced flare-ups in the cold weather, lasting more than a month. During a flare-up, the Veteran cannot use his hands.  He had numbness in his left hand, but no parasthesias.   

An examination of his left hand showed mild loss of strength but dexterity within normal limits, with no ankylosis of the digits.  Neurologic and reflex examinations were normal.  A sensory examination showed a decrease in vibration, light touch, and pain/pinprick in the fingertips and a detailed motor examination showed active movement against some resistance in left finger flexion, finger abduction, and thumb opposition.  

The examiner diagnosed status post traumatic amputation distal phalanx left little finger with healed fracture of left middle and ring phalanx with dystonia and radiological evidence of acroosterolysis.  

With respect to the rating for the amputation, currently at 20 percent, the Board notes that a rating under DC 5010 requires limitation of motion, which has not been shown on objective examination of the left hand.  In order to warrant a higher rating under DC 5222 or 5218, the evidence would need to show both ankylosis of the affected fingers, and additional fingers to the little, ring, and middle fingers.  The treatment records and the examination reports do not actually show ankylosis of any of the Veteran's fingers.  Rather, both examinations show the Veteran had normal range of motion for all affected digits.  Thus, while he has complained of pain in the left hand that makes it difficult to grip objects, ankylosis has not been observed during any examination.  Therefore, an increased rating is not warranted for the amputation and residual fractures under these codes.

Regarding the rating for focal dystonia, also at 20 percent, in order to warrant the next higher rating of 40 percent, the evidence must show widespread musculoskeletal pain and tender points that are constant, or nearly so, and refractory to therapy.  The Board recognizes that this is an analogous rating under DC 5025, and therefore the criteria do not match up perfectly with the Veteran's disability.  Focusing on the frequency of symptoms, however, the Board notes that the currently assigned 20 percent rating reflects episodic symptoms, that are often exacerbated by environmental stress and are present more than one third of the time.  The higher 40 percent rating reflects symptoms that are constant and refractive to therapy.  In this case, although the Veteran has submitted subjective complaints of constant pain in his hand and fingers, the VA examinations of record show that he has full range of motion with no observable pain on that motion.  Therefore, the symptoms are not in fact constant, or nearly so, such that the higher rating is warranted.  Rather, the Veteran has had exacerbations due to cold weather and use.  These symptoms are adequately rated at the 20 percent level.

The Board has also considered the Veteran's statements that his disabilities are worse than the 20 percent ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left finger disability according to the appropriate diagnostic codes, in light of objective medical evidence that does not support his claim.

Competent evidence concerning the nature and extent of the Veteran's left hand and finger disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board has considered the objective medical evidence, as well as the lay statements of the Veteran, and finds that the Veteran's has not shown entitlement to increased ratings for the disorders of his fingers based on the amputation and residuals of fractures or focal dystonia.  Therefore, his claims for increased ratings are denied.  

Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology associated with the amputation and the focal dystonia are adequately described by the rating criteria.  In particular, the Veteran has described pain, limited motion, and loss of strength associated with his left hand disabilities, which are contemplated by the criteria applied in this case.  

The Veteran has indicated in several statements that he has called in sick to work because of his hand.  The Board notes that these statements also tend to reference his psychiatric disability (now rated at 100 percent).  The Board also notes that based on the combination of the Veteran's service-connected disabilities, to include his hand disability, a total disability rating based on individual unemployability has been granted.  As the schedular criteria adequately represent the specific symptoms associated with his hand, and given the rule against pyramiding, which disallows VA to rate the same symptoms under multiple codes, the Board finds that consideration of referral for an extraschedular rating is not appropriate in this case.


ORDER

Entitlement to a 100 percent rating for depression is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for traumatic amputation of the distal phalanx, left little finger with fractures, distal phalanx, left middle finger, and ring finger with arthritis is denied.

Entitlement to a rating in excess of 20 percent for focal dystonia secondary to traumatic amputation of the distal phalanx, left little finger with fractures, distal phalanx, left middle finger, and ring finger is denied. 



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


